
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 99
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Weiner (for
			 himself, Ms. Berkley, and
			 Mr. Carney) introduced the following
			 joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Disapproving the issuance of a letter of
		  offer with respect to a certain proposed sale of defense articles and defense
		  services to the Kingdom of Saudi Arabia.
	
	
		That the issuance of a letter of offer with
			 respect to the proposed sale of defense articles and defense services to the
			 Kingdom of Saudi Arabia (described in the certifications transmitted to the
			 Speaker of the House of Representatives and the Chairman of the Committee on
			 Foreign Relations of the Senate pursuant to section 36(b) of the Arms Export
			 Control Act on _____, 2010
			 (Transmittal Number ___)) is
			 hereby prohibited.
		
